DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on June 15, 2021.  Claims 1-2, 5, and 7 were amended; and claims 4, 6, and 8 were cancelled.  Thus, claims 1-3, 5, and 7 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A computer-implemented method of hydrocarbon source rock characterization, comprising: a. receiving, at a computer processor, a seismic dataset representative of a subsurface volume of interest and a low frequency earth model of the subsurface volume of interest; b. inverting, via the computer processor, the seismic dataset using the low frequency earth model to generate reservoir attributes; c. detrending, via the computer processor, the reservoir attributes; d. normalizing, via the computer processor, the reservoir attributes to generate a trend-normalized reflectivity; e. characterizing, via the computer processor, the hydrocarbon source rock based on the trend-normalized reflectivity, wherein the characterizing includes one or more of estimated Total Organic Carbon (TOC), source rock location, and source rock thickness; and f. generating a 2-D or 3-D map of the hydrocarbon source rock representing the one or more of estimated TOC, source rock location, and source rock thickness
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  Claims 1 and 7 are considered to be in a statutory category (process {method}).  Claim 5 is considered to be in a statutory category (device {system}).  
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “inverting…the seismic dataset…,” “detrending…the reservoir attributes…,” and “normalizing… the reservoir attributes…,” are treated as characterizing…the hydrocarbon source rock based on the trend-normalized reflectivity.” and “generating a 2-D or 3-D map of the hydrocarbon source rock…,” are treated by the Examiner as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claims 5 and 7.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a computer processor, a seismic dataset {data}, a subsurface volume of interest {data}, a low frequency earth model of the subsurface volume of interest {data}, reservoir attributes {data}, a trend-normalized reflectivity {data}, and a 2-D or 3-D map of the hydrocarbon source rock {data};
In Claim 5: one or more processors, memory, a seismic dataset {data}, a subsurface volume of interest {data}, a low frequency earth model of the subsurface volume of interest {data}, reservoir attributes {data}, a trend-normalized reflectivity {data}, and a 2-D or 3-D map of the hydrocarbon source rock {data}; and
In Claim 7: a non-transitory computer readable storage medium, one or more programs, an electronic device, one or more processors, memory, a seismic data}, a subsurface volume of interest {data}, a low frequency earth model of the subsurface volume of interest {data}, reservoir attributes {data}, a trend-normalized reflectivity {data}, and a 2-D or 3-D map of the hydrocarbon source rock {data}.
The above additional elements/steps in the claim(s) are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as creating a longitudinal section.  The step of “receiving…a seismic dataset representative of a subsurface volume of interest and a low frequency earth model of the subsurface volume of interest,” comprises mere data gathering and only adds an insignificant extra-solution activity to the judicial exception, while the steps of “characterizing…the hydrocarbon source rock based on the trend-normalized reflectivity,” and “generating a 2-D or 3-D map of the hydrocarbon source rock…,” only add an insignificant extra-solution and post-solution activities to the judicial exception, where the method for hydrocarbon source rock characterization comprises both generic hardware and generic software components are generally recited and is not qualified as a particular machine.  
The recited system and method are generic computer elements that are not meaningful limitations because they are generally recited and are not qualified as particular machines.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  
Next, under the Step 2B, Prong Two, we consider whether the claims are an inventive concept or amount to significantly more than the judicial exception.  In this step, we evaluate whether the claim recites additional elements to determine whether they amount to an inventive concept which requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.
The above claims comprise the following additional elements:
In Claim 1: a computer processor, a seismic dataset {data}, a subsurface volume of interest {data}, a low frequency earth model of the subsurface volume of interest {data}, reservoir attributes {data}, a trend-normalized reflectivity {data}, and a 2-D or 3-D map of the hydrocarbon source rock {data};
In Claim 5: one or more processors, memory, a seismic dataset {data}, a subsurface volume of interest {data}, a low frequency earth model of the subsurface volume of interest {data}, reservoir attributes {data}, and a trend-normalized reflectivity; and
In Claim 7: a non-transitory computer readable storage medium, one or more programs, an electronic device, one or more processors, memory, a seismic dataset {data}, a subsurface volume of interest {data}, a low frequency earth model of the subsurface volume of interest {data}, reservoir attributes {data}, a trend-normalized reflectivity {data}, and a 2-D or 3-D map of the hydrocarbon source rock {data
Claim 1, as well as claims 5 and 7, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record U.S. Patent Publication 2014/0309937 A1, to Gulati, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Claim 1, as well as claims 5 and 7, as a whole does/do not confine the claim to a particular useful application, and does/do not amount to significantly more than the abstract idea itself.  Therefore, 1, as well as claims 5 and 7, is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
With regards to the dependent claims, claims 2-3 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
The claims, therefore, are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (U.S. Patent Publication 2014/0309937 A1); in view of Artman (U.S. Patent Publication 2011/0276273 A1); and further in view of del Monte (del Monte, A. et al., “Methods for source rock identification on seismic data: An example from the Tanezzuft Formation (Tunisia),” Research paper submitted to: Marine and Petroleum Geology, vol. 91, pp. 108-124, December 15, 2017 – provided in IDS, submitted on 11/18/2019.); and still further in view of Thompson (U.S. Patent Publication 2012/0253680 A1); and further in view of Yang (U.S. Patent Publication 2017/0108602 A1).
Regarding claim 1, Gulati teaches a computer-implemented method of hydrocarbon source rock characterization (Gulati: Abstract [“…nonlinear resonance interferometry is introduced as a new geophysical approach to improve predictability in characterization of subsurface microseismic event analysis and propagation of fracture.”]) comprising:
receiving, at a computer processor, a seismic dataset representative of a subsurface volume of interest and a low frequency model of the subsurface volume of interest (Gulati: FIGS. 1, 5, 8-9; ¶75 [“…All the three regimes are however important to QC and check consistency (continuity) of the porosity computation. If the upstream processing sequence was unable to preserve spectrum, then use of HighF volume is preferred. Band limited frequency sic] spectral decomposition are used as inputs to the voxelization process. Seismic volumes generated without denoising are preferred.”]; FIGS. 8A-8C; ¶121 [“…parameters for detecting events of interest that are distinct from coherent and random noise in the microseismic dataset. Control voxels 8227 are derived from the control windows in the microseismic reference data using method of FIGS. 6 and 7, (i.e., data acquired prior to start of hydraulic fracturing are used to develop control voxels 8227) to establish baselines for noise and amplitudes that are not indicative of fracturing events. Microseismic dataset includes hydraulic fracturing protocol that details the time when hydraulic fracture process is started.”]).
Gulati additionally discloses processing the seismic dataset using a low frequency model to generate reservoir attributes (Gulati: FIGS. 8A-8C; ¶120 [“…QRI processor 831 in FIG. 8-A combines amplitude and phase information derived from seismic noise data 814 derived from spectral decomposition of PSTM/PSDM gathers or other attributes identified in FIG. 6 with well control voxel data 827 to produce a quantum expressor function ("QEF") to the interferometric coupler 833. The interferometric coupler 833 couples incoming voxel data 805 (that has been transformed as in 811 to the same 1-D representation and vector length as the 1-D QEF vector output by the QRI processor 831) to generate resonance indicative of the presence of reservoir attribute of interest such as porosity. The seismic noise data of 814 sets a energy spectral density threshold that must be exceeded by the output of the interferometric coupler 833 to produce a resonance event 836.”]; FIGS. 5, 9A; ¶123 [“…implements spectral decomposition computation to produce partitioned seismic volumes 560 in low frequency, high frequency, and prime amplitude regimes, which are inputs to the noise design process 9100. These are also referred to as spectral decomposition volumes. The process 9100 is independently applied to the low 
normalizing the reservoir attributes to generate a normalized output data (Gulati: FIGS. 1, 10; ¶142-144 [“Output of process 100 is also used to drive a reservoir model software simulation to make operational decisions that are external to this invention and its output generated by flow 100. An external reservoir model may be simultaneously running computations at different resolutions. Process flow in FIG. 10 can be used to generate a multi-resolution output, using coarse seismic resolution to output a higher resolution to drive a reservoir model software simulation. As most reservoir models work with gridded cells or use 3-D volume cell representation to manage and store reservoir attributes, which are then used to manage and make engineering or operational decisions for a formation of interest…FIG. 10 enables upscaling. Another RI Processor 1022 is used to transform the normalized excitation cascade output 811 to a different resolution with different properties.”]); 
characterizing, via the computer processor, the hydrocarbon source rock based on the normalized output data (Gulati: FIG. 1; ¶32 [“FIG. 1 shows an example process 100 for reservoir characterization ( also known as lateral subsurface prediction of reservoirs). Process 100 can be used, in some examples, to build a computer model of a reservoir beneath the surface of earth that incorporates all the characteristics of the reservoir that are pertinent to its ability to store hydrocarbons and also to produce them.”]); wherein the characterizing includes one or more of estimated Total Organic Carbon (TOC), source rock location, and source rock thickness (Gulati: FIG. 1; ¶32 [“…prospect is defined as an area covering a potential subsurface trap believed to contain hydrocarbons. geological [sic] factors that have to be present for a prospect to produce oil and gas include: presence of a source rock (organic rich rock that has been subjected to high 
generating a 3-D map of the hydrocarbon source rock representing the one or more of estimated TOC, source rock location, and source rock thickness (Gulati: FIG. 2; ¶49 [“FIG. 2 shows examples of a drill map-a 3-dimensional drill map 292 with an identification of a drill location and a drill trajectory and a 2-dimensional map also with indicators of where to drill.”]).
However, Gulati is silent as to explicitly disclosing an earth model, inverting a seismic dataset, detrending the reservoir attributes, and generating trend-normalized reflectivity.
Artman, in a similar field of endeavor, discloses a method for processing synchronous array seismic data includes acquiring synchronous passive seismic data from a plurality of sensors to obtain synchronized array measurements (Artman: Abstract).  Therein, Artman discloses receiving a seismic dataset representative of a subsurface volume of interest and a low frequency model a low frequency earth model (Artman: FIGS. 4-5; ¶26-28 [“An instrument with high sensitivity at very low frequencies and good coupling with the earth enhances the efficacy of the method…A time-reversed seismic wave field is injected into the earth model at the sensor position and propagated through the model.”]).  Artman additionally discloses detrending a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of receiving a seismic dataset representative of a subsurface volume of interest and a low frequency model a low frequency earth model, disclosed by Artman, into Gulati, with the motivation and expected benefit of mapping hydrocarbon source rock quality and maturity using seismic attributes.  This method for improving Gulati was within the ordinary ability of one of ordinary skill in the art based on the teachings of Artman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Gulati and Artman to obtain the invention as specified in claim 1.
However, Gulati, in view of Artman, is silent as to explicitly disclosing inverting a seismic dataset, detrending reservoir attributes, and generating trend-normalized reflectivity.
del Monte, in a similar field of endeavor,  discloses a method for source rock identification on seismic data (del Monte: Abstract).  Therein, del Monte discloses inverting a seismic dataset (del Monte: FIG. 7; pg. 115, Sect. 5.2, para 1 [“The 2D seismic line was inverted using impedances from well B and C as constraints. The seismic wavelet was statistically estimated at the target. The resulting AI image obtained through inversion is shown in Fig. 7. The quality of the inverted AI image was assessed by calculating two diagnostic indicators at 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of inverting a seismic dataset, disclosed by del Monte, into Gulati, as modified by Artman, with the motivation and expected benefit of utilizing the resultant seismic inversion products and the geochemical and geophysical correlations to generate maps and/or volumes of the source rock distribution and Total Organic Content (TOC) variation in the subsurface volume of interest.  This method for improving Gulati, as modified by Artman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of del Monte.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Gulati and Artman and del Monte to obtain the invention as specified in claim 1.
However, Gulati, in view of Artman and del Monte, is silent as to explicitly detrending the reservoir attributes, and generating trend-normalized reflectivity.
Thompson, in a similar field of endeavor, discloses a method of detecting a signal generated within a subsurface earth formation (Thompson: Abstract).  Therein, Thompson discloses detrending reservoir attributes (Thompson: ¶99-100 [“…de-trending of the power spectral density and integration of the power spectral density. A correlation analysis of the detected electromagnetic field may then be performed in the time domain, the frequency domain, or both. For example, a Fourier Transform or Fast Fourier Transform (FFT) of the power spectral density, perhaps after processing steps such as de-trending and integration, can be performed to yield correlations between the source electromagnetic field and secondary electromagnetic fields generated by seismic signals through the seismoelectric effect near the earth's surface, which in turn are generated by electroseismic effects at the formations of interest.”]).

However, Gulati, in view of Artman and del Monte and Thompson, is silent as to explicitly disclosing generating normalized reflectivity.
Yang, in a similar field of endeavor discloses a method for generating Full Wavefield Inversion (FWI) model domain angle stacks (Yang: ¶1).  Therein, Yang discloses generating normalized reflectivity (Yang: ¶19 [“…impedances for each of the subsets, as a function of reflection angle, using the respective density models; and transforming, using a computer, the acoustic impedances for each of the subsets into reflectivity sections, wherein the transforming includes normalizing the reflectivity sections by their respective bandwidth.”]; FIG. 2; ¶37-39 [“Then, to complete step 105 and compensate for the "stretch," each reflectivity section is normalized by its own bandwidth so that the spectrum stretching effect on the reflectivity amplitude is corrected for.”] {Including unnumbered Eqns.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of generating normalized reflectivity, disclosed by Yang, into Gulati, as modified by Artman and del Monte and Thompson, with the motivation and expected benefit of utilizing the resultant seismic inversion products and the geochemical and geophysical 
Regarding claims 5 and 7, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Gulati, in view of Artman and del Monte and Thompson and Yang, teach all the limitations of the parent claim 1 as shown above.  Gulati further discloses reservoir attributes include acoustic impedance and compressional velocity - shear velocity (Vp-Vs) (Gulati: FIG. 1; ¶42 [“Brittleness can be derived using Vp/Vs ratio where Vp, Vs denotes p-wave ands-wave velocities respectively…”]; FIGS. 8A-8C; ¶119 [“…an acoustic impedance seismic inversion in 8114 are processed…”] {See above.}).

Regarding claim 3, Gulati, in view of Artman and del Monte and Thompson and Yang, teach all the limitations of the parent claim 1 as shown above.  Gulati further discloses processing well log data (Gulati: FIG. 2; ¶35 [“Prospect data can include seismic and other geophysical data, rock physics data, and well log data for the prospect or well log data from an analogous formation on another prospect. Geophysical data can include for example seismic data…”]).

Response to Arguments
Applicants’ arguments filed on June 15, 2021 have been fully considered.  Applicant’s arguments regarding the cited prior art are deemed moot on the new grounds of rejection.  Applicant’s amendments necessitated the new grounds of rejection.  Applicant’s arguments regarding the section 101 rejections are not deemed persuasive.
Applicants’ argue (Remarks pg. 5), that claim 1, as well as claims 5 and 7, are not directed to a judicial exception under section 101.  Applicant’s arguments have been fully considered but are not deem persuasive.
Under the Step 2A, Prong One, specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the steps of “inverting…the seismic dataset…,” “detrending…the reservoir attributes…,” and “normalizing… the reservoir attributes…,” are treated as belonging to the mathematical concepts grouping.  The steps of “characterizing…the hydrocarbon source rock based on the trend-normalized reflectivity.” and “generating a 2-D or 3-D map of the hydrocarbon source rock…,” are treated by the Examiner as belonging to mental process grouping.  Similar limitations comprise the abstract ideas of claims 5 and 7.
Under the Step 2A, Prong Two, it is considered whether the claim(s) that recite a judicial exception are/is integrated into a practical application.  The additional elements/steps recited in in the claim(s) {See above.} are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as creating a longitudinal section.  The step of “receiving…a seismic dataset representative of a subsurface volume of interest and a low frequency earth model of the subsurface volume of interest,” comprises mere data gathering and only adds an insignificant extra-solution activity to the judicial exception, while the steps of “characterizing…the hydrocarbon source rock based on the Electric Power Group).  The additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  
Under the Step 2B, Prong Two, whether the claims are an inventive concept or amount to significantly more than the judicial exception is considered.  Claim 1, as well as claims 5 and 7, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record U.S. Patent Publication 2014/0309937 A1, to Gulati, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not 
With regards to the dependent claims, claims 2-3; the dependent claims merely provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claim(s). 
Therefore, the rejection of claim 1, as well as claims 5 and 7, and dependent claims 2-3, under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864